                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF OKLAHOMA

  PHOTO ID IS REQUIRED FOR ANYONE ENTERING THE FEDERAL COURTHOUSE


UNITED STATES OF AMERICA                                       CHANGE NOTICE OF HEARING


Vs                                                       Case No. CR-19-111-R

JASON SCOTT PEDRO
 (in custody)


Type of Case          CIVIL                                     CRIMINAL X


TAKE NOTICE
That a proceeding in this case has been scheduled for the place, date and time set forth below:


Place: William J. Holloway, Jr. U.S. Courthouse
       200 N. W. 4th Street                         DATE AND TIME
       Oklahoma City, Ok. 73102
       Courtroom #302                        Thursday November 14, 2019, @ 10:00 a.m.
TYPE OF PROCEEDING
                                     SENTENCING


TAKE NOTICE: that the proceeding in this case has been rescheduled as indicated below:


Place: William J. Holloway, Jr. U.S. Courthouse         Date and Time Previously Scheduled
       200 N.W. 4th Street
       Oklahoma City, Ok 73102                          Tuesday November 12, 2019, @ 9:00 a.m.
       Courtroom #302


11/12/19
Date                                                 s/Janet Wright
                                                      BY DEPUTY CLERK

USPO Jaclyn McGarvey
Interpreter
